COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00177-CR


KELLY K. MCKIM                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      On April 19, 2011, Appellant Kelly K. McKim pleaded guilty to prostitution

with three or more prior convictions and received 180 days’ confinement in a

state jail facility pursuant to a plea bargain. On the same day, the trial court

entered its Certification of Defendant’s Right of Appeal in accordance with rule

25.2(a)(2). Tex. R. App. P. The certification states that this criminal case “is a

plea-bargain case, and the defendant has NO right of appeal.” On May 10, 2011,

      1
       See Tex. R. App. P. 47.4.
Appellant filed a pro se notice of appeal. On May 13, 2011, the trial court signed

an order appointing attorney Ron Couch to represent Appellant on her appeal.

On May 23, 2011, we notified Appellant’s counsel and Appellant that the

certification indicating Appellant had no right to appeal had been filed in this court

and that this appeal could be dismissed unless Appellant, or any party desiring to

continue the appeal, filed a response showing grounds for continuing the appeal.

See Tex. R. App. P. 25.2(d), 44.3. To date, we have received no response

showing any grounds for continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. See Tex. R.

App. P. 25.2(a)(2). The trial court’s certification denied permission to appeal, and

Appellant does not challenge a pretrial ruling on a written motion. Accordingly,

we dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 4, 2011




                                          2